 In the Matter of IRVING ZISBLATT, DOING BUSINESS UNDER THE TRADENAME AND STYLE OF REX TEXTILEandAMERICAN FEDERATION OFLABORCase No. C-1337.Decided September 11, 1939TextileManufacturingIndustry-Settlement:stipulation provides for coin-'pliance withthe Act,including disestablishment of and abrogation of contractwith company-dominated union-Order: entered on stipulation.Mr. Millard L. Midonick,for the Board.Mr. Thomas L. Parsomniet,of Newark, N. J., for the Union.Mr. Abraham Brenm.an,of Paterson, N. J., for the respondent.Mr. Ray Johnson,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the AmericanFederation of Labor, herein called the Union, the National LaborRelations Board, herein called the Board,by the Regional Directorfor the Second Region (New York City),issued its complaint onMay.24, 1939,and its amended complaint on June 5, 1939,againstIrving Zisblatt, doing business under the trade name and style ofRex Textile,'Asbury Park, New Jersey, herein called the respondent,alleging that the'respondent had engaged in and was engaging in un-fair labor practices affecting commerce within the meaning of Section'8 (1), (2), (3), and (5)and Section 2 (6) and(7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint,amended complaint,notice of hearing thereon, andnotices of postponement were duly served upon the respondent, theUnion, and Rex TextileWorkersAssociation of Asbury Park, Incor-porated, herein called the Association,a labor organization allegedlydominated and supported by the respondent.On June 7, 1939, therespondent filed its answer to the complaint,and on June 15, 1939,its answer to the amended complaint,in both of which it either denied'Incorrectlydesignatedin the complaintasRex Textiles and amendedduring thehearing.15 N. L. R. B., No. 22.170 IRVING ZISBLATT171or professed no knowledge of the allegations in the complaint.OnJule 15, 1939, the Board served notice upon the respondent, the Union,and the Association that a motion would be made at the hearing toamend the amended complaint.Concerning the unfair labor practices, the complaint as amendedalleged in substance that the respondent initiated, formed, and spon-sored the Association and thereafter dominated, interfered with, andcontributed support to the administration thereof ; that the respondentdischarged and refused to reinstate Minnie Ponessa, Joe Ponessa,Mildred Pilot, John Manna, Daniel Berardesco, Ernest Scarpino,Jennie Carbe, and Joseph Pinelli because they joined and assisted theUnion and refused to join and assist the Association, and because theyengaged in other concerted activities for the purposes of collectivebargaining and other mutual aid and protection; that on December17, 1938, a majority of employees in the appropriate unit designatedthe Union as their representative for the purposes of collective bar-gaining; and that on December 17, 1938, and at all times thereafter,the respondent refused to,bargain collectively with the Union as theexclusive representative of all the employees in the appropriate unit;and that the respondent, by the afore-mentioned acts and by urging,persuading, and warning its employees to refrain from becoming orremaining members of the Union, threatening its employees with dis-charge and other reprisals if they became or remained members ofthe Union, by keeping under surveillance the meetings and meetingplaces of union members, by forcing and coercing employees to signpapers withdrawing their applications for membership in the Unionand to withdraw their designations authorizing the Union to repre-sent them, by disparaging the Union,'and by making anti-union state-ments, interfered with, restrained, and, coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.Pursuant to notice, a hearing was held on June 26, 27,.28, and 30,and July 5, 6, 7, 11, and 12, 1939, at Asbury Park, New Jersey, beforeMapes Davidson, the Trial Examiner duly designated by the Board.The Board, the respondent, and the Union were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing, the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.During the hearing, on July 12, 1939, the Trial Examiner receivedin evidence a stipulation in settlement of the case, entered into by therespondent, the Union, and counsel for the Board.This stipulationprovides as follows : 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTIPULATIONIt is hereby stipulated and agreed by and between IrvingZisblatt, doing business under the name and style of Rex Textile,hereinafter called the respondent;American Federation of Labor,hereinafter 'called the. Union; and Millard L. Midonick, attorneyfor the National Labor Relations Board, Second Region, that :I.'Upon charges duly filed by the Union, the National LaborRelations Board, hereinafter called the Board, by Elinore M.Herrick,' Regional Director for the Second Region, ' (New YorkCity),acting pursuant to authority granted in'Section 10' (b) ofthe National Labor Relations Act, 49 Stat. 449, and its Rules 'andRegulations=Series 1, as amended, Article IV, Section 1, issued'its complaint on the 24th day of May 1939, and issued its amendedcomplaint on the 5th day of June 1939,against the respondent.On the 26th day of'June 1939,the' said amended complaint'wasduly amended at the hearing in the above entitled matter inaccordance with a notice' of motion'dated June 15, 1939.II. A copy of the complaint,amended complaint,and the afore''mentioned notice of motion to amend the amended complaint, andnotice of hearing thereon,were duly served upon the respondent,the Union,and Rex Textile'Workers Association of Asbury Park,hereinafter called the Association,a labor organization allegedin the complaint to have been dominated by the respondent."entitled matter.IV. The respondent has been doing business for approximatelytwo years under the name and'style of Rex'Textile,having hisprincipal office and place of business at Second Avenue and Lang-ford Street, in the City'of'Asbury Park, MonmouthCounty, NewJersey,hereinafter called'the Asbury Park"Plant, and havingbeen continuously engaged.in the manufacture of silk textiles andsilk and'rayon textiles.V."The respondent in the course,aiid conduct of his business atthe Asbury Park Plant clueing the year 1938 manufactured silkgreige goods and silk and rayon greige goods, averaging approxi-mately 55 inches in width and amounting approximately to 800,000yards in length.Greige goods designates undyed textiles.VI. The respondent in the course and conduct of his businessat the Asbury Park Plant purchased during, the year 1938 rayon'raw materials valued at' approximately $40,000. and silk raw.materials valued at approximately $150,000.Approximately all of the rayon rawmaterials used by therespondent at his Asbury Park Plant dtiring the year 1938 wasshipped directly to the Asbury Park Plant from the State ofTennessee.III.The Association has 'hot moved to intervene,-in the above IRVING ZISBLATT .173Approximately all of the silk raw materials used by the re-spondent at his Asbury Park Plant during the year 1938 origi-nated in Japan and was shipped to a warehouse in Hoboken,New Jersey, as the property of an importing corporation whoseprincipal office and place of business has been and is located inthe State of New York. The respondent placed his orders forthe said silk raw materials at the said New York office of thesaid importing corporation.The said importing corporationshipped the said raw silk materials from the said Hoboken, NewJersey, warehouse to the respondent's Asbury Park Plant.VII. The respondent in the course and conduct of his businessat the Asbury Park Plant obtains orders for his finished productfrom customers all of whom have principal offices in New YorkCity where the said orders are obtained.The respondent there-upon manufactures at the Asbury Park Plant the textiles whichhave been ordered and ships the product at the instructions ofthe respective customers and for their account, to dye companies.The majority of the respondent's finished product is dyed atplants in Paterson, New Jersey; a substantial amount of therespondent's finished product is shipped directly to points inthe State of New York for dying. Not less than50%of therespondent's goods which are dyed in Paterson, New Jersey, areimmediately transshipped after being dyed to the respondent'scustomers in the State of New York. The time interval betweenthe shipment of the finished product from the respondent's AsburyPark Plant until the receipt of the product, after having beendyed, at the New York plants of the respondent's customers,amounts on an average to approximately one week.VIII. The respondent in the course and conduct of his businessat the Asbury Park Plant, employs an average of approximately65 workers.IX. The respondent is engaged in interstate commerce withinthe meaning of the National Labor Relations Act and the Con-stitution of the United States..X. The American Federation of Labor is a labor organizationwithin the meaning of Section. 2, subdivision (5), of the NationalLabor Relations Act.XI. Rex Textile Workers Association of Asbury Park is alabor organization within the meaning of Section 2, subdivision(5), of the National Labor Relations Act.XII. The respondent and the Union hereby waive in the aboveentitledmatter the right to further hearing, to the taking offurther testimony or other evidence before a trial examiner, andto the making of findings of fact and conclusions by the Boardpursuant to the provisions of the National Labor Relations Act- 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDXIII. This stipulation may be introduced into the record inthe above entitled matter by filing it with Mapes Davidson, theTrial Examiner duly designated by the Board to conduct thehearing in the above entitled matter, or with the Chief TrialExaminer of the National Labor Relations Board at Washington,D. C.XIV. The American Federation .of Labor hereby requests per-mission to withdraw its charges in the above-entitled inatterinsofar as they allege that the respondent discriminated in regardto the hire and tenure of employment of Minnie Ponessa, JoePonessa, Mildred Pilot, John Manna, Daniel Berardesco, ErnestScarpino, Jennie Carbe and Joseph Pinelli, and insofar as theypertain to the refusal by the respondent to bargain collectivelyat the present time with the American Federation of Labor withinthe meaning of Section 8 (5) of the Act.XV. This stipulation is subject to the approval of the NationalLabor Relations Board.XVI. It is further stipulated by and between the parties tothis stipulation that upon the entire record in the above-entitledproceeding, including this stipulation, the Board may forthwithenter the Order set forth below, and that upon application bythe Board, without further notice to the respondent, the UnitedStates Circuit Court of Appeals for the Third Circuit, or anyother appropriate court as provided in Section 10 (e) of theNational Labor Relations Act, may enter a decree enforcing saidOrder of the Board, and that the respondent hereby expresslywaives his right to contest the entry of such a decree. The Orderreferred to above shall provide as follows :The respondent, Irving Zisbla.tt, doing business tinder the nameand style of Rex Textile, his officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of RexTextileWorkers Association of Asbury Park or with the forma-tion or administration of any labor organization of his employees,and from contributing financial and other support to Rex TextileWorkers Association of Asbury Park or to any other labor organ-ization of his employees;(b)Giving effect to its contract of January 5, 1939, with RexTextileWorkers Association of Asbury Park;(c) In any other manner interfering with, restraining or coerc-ing his employees in the exercise of their right to self-organiza-tion, to form, join or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to IRVING ZISBLATT-175engage in concerted, activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section7 of the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the purposes of the Act:.(a)Withdraw all recognition from Rex Textile Workers Asso-ciation of Asbury Park as the representative of any of his em-ployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, hours of employment and otherconditions of employment, and completely disestablish Rex Tex-tileWorkers Association of Asbury Park as such representative;(b) Inform in writing the officers of Rex Textile Workers As-sociation of Asbury Park, party to the contract of January 5,1939, that the respondent will not in any manner deal with orrecognize Rex Textile Workers Association of Asbury Park orgive effect to the said contract of January 5, 1939;(c)Post immediately notices to his employees in conspicuousplaces in his Asbury Park Plant, and maintain such notices fora period of at.least sixty (60) consecutive days, stating: (1) thatthe respondent will cease and desist in the manner .aforesaid, and,(2) that the respondent withdraws and will refrain from allrecognition of Rex Textile Workers Association of Asbury Parkas a representative of any of its employees and completely dis-establishes, it as such representative;(d) 'Notify the Regional Director for the Second Region inwriting within ten (10) days from the date of the entry of thisOrder by the Board what steps the respondent has taken to complytherewith.It is further orderedthat the amended complaint, as amended,insofar as it alleges that the respondent discriminated in regardto the hire and tenure of employment of .Minnie Ponessa, -JoePonessa, Mildred Pilot, John Manna, Daniel Berardesco, ErnestScarpino, Jennie Carbe and Joseph Pinelli, within the meaningof Section 8 (3) of the Act, be, and it hereby is, dismissed.And it is further orderedthat the amended complaint, asamended, insofar as it pertains to the refusal by the respondentto bargain collectively at the present time with the AmericanFederation of Labor, within the meaning of Section 8 (5) of theAct, be, and it hereby is dismissed.XVII. It is expressly understood that the terms of this stipu-lation contain the entire agreement of the parties hereto withrespect to the entry of a court decree enforcing the Order setforth above, and it is further understood that, in the event thisstipulation is approved by the Board, there is no verbal or other 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement of any kind which in substance or effect in any wayrestricts the privilege of the Board to petition forthwith for theentry of a decree by a court enforcing said Order.On August 2, 1939, the Board issued its Order approving theabove stipulation and making it part of the record in the case.Upon the above stipulation and the entire record in the case,. theBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTIrving Zisblatt, doing business under thenameand style of Rex-Textile, has his principal office and place of business in Asbury Park,New Jersey, where he engages in the manufacture of undyed silkand silk and rayon textiles.The respondent employs an average of65 persons.During the year 1938, the respondent purchased rayon raw ma-terials valued at approximately $40,000, and silk raw'materials valuedat approximately $150,000.Approximately all the rayon raw ma-terials were shipped directly to the respondent's plant from the Stateof Tennessee.Approximately all of the silk raw materials are pur-chased by the respondent in the State of New York and are importedfrom Japan by the seller, a New York corporation, and warehousedby it in the State of New Jersey untilsale and'delivery to therespondent.The respondent manufactures all his textiles upon orders fromcustomershaving their principal offices in New York City, andships the textiles to dye companies for the accounts of the customersand at their instructions.The majority of the textiles are shippedto dye plants in Paterson, New Jersey, and not less than 50 per centof suchtextilesare immediately transshipped, after being dyed, tocustomers in the State of New York.A substantial amount of tex-tiles is shipped directly by the respondent to points in the State ofNew York for dyeing.The respondent" admits that he is engaged in interstate commercewithin the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, andcommerce amongthe severalStates.,ORDERUpon the basis of the above findings of fact and stipulation, andupon the entire record in the case, and pursuant to Section 10 (c)of the National LaborRelationsAct, the National LaborRelations IRVING ZISBLATT177Board hereby' orders that the respondent, Irving Zisblatt, doingbusiness under the name and style of Rex Textile, his officers, agents,successors, and assigns shall :1.Cease and desist from :(a)Dominating or interfering with the administration of RexTextileWorkers Association of Asbury Park or with the formationor administration of any labor organization of his employees, andfrom contributing financial and other support to Rex Textile Work-ers Association of Asbury Park or, to any other labor organizationof his employees;(b)Giving effect to its contract of January 5, 1939, with RexTextileWorkers Association of Asbury Park;(c) In any other manner interfering with, restraining or co-ercing his employees in the exercise of their right to self-organiza-tion, to form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Withdraw all recognition from Rex Textile Workers Asso-ciation of Asbury Park as the representative of any of his employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, wages, hours of employment and other conditions ofemployment, and completely disestablish Rex Texile Workers Asso-ciation of Asbury Park as such representative;(b) Inform in writing the officers of Rex Textile WorkersAssociation of Asbury Park, party to the contract of January 5,1939, that the respondent will not in any manner deal with or recog-nize Rex Textile Workers Association of Asbury Park or give effectto the said contract of January 5, 1939;(c)Post immediately notices to- his employees in conspicuousplaces in his Asbury Park Plant, and maintain such notices for aperiod of at least sixty (60) consecutive days, stating: (1) that therespondent will cease and desist in the manner aforesaid, and (2)that the respondent withdraws and will refrain from all recognitionof Rex Textile Workers Association of Asbury Park as a repre-sentative of any of its employees and completely disestablishes itas such representative;(d)Notify the Regional Director for the Second Region inwriting within ten (10) days from the date of the entry of thisOrder by the Board what steps the respondent has taken to complytherewith. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED thatthe amended complaint, as amended,in so far asit alleges that the respondent discriminated in regard tothe hire and tenure of employment of Minnie Ponessa, Joe Ponessa,Mildred Pilot, John Manna, Daniel Berardesco, Ernest Scarpino,Jennie. Carbe, and Joseph Pinelli, within the meaning of Section 8(3) of the Act, be, and it hereby is, dismissed.AND ITISFURTHERORDERED that the amended complaint, , asamended, in so far as itpertains to the refusal by the respondent tobargain collectively at the present time with the American Federa-tion ofLabor, within the meaning of Section 8 (5) of the Act, be,and itherebyis, dismissed.